10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05357-JD Document1 Filed 08/26/42 Page 1 of 13
wn

MITCHELL CHARLES VINCENT INPROPER FIL ED
SERENE,

, CA 94601
Telephone 510 533-9849 (®) ee AUG 26 2019

Facsimile: ClenK SUSAN Y Y¥. SOONG

NORTH DISTAICT Ge om jCO!
F
OAKLAND oreiae

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

‘MITCHELL CHARLES VINCENT Case No. C 1 - 53 5 ¢

Plaintiff

: J

CITY OF OAKLAND, COMPLAINT UNDER THE CIVIL
OAKLAND POLICE DEPARTMENT, RIGHTS ACT, 42 U.S.C SECTION 1983,
ANNE KIRKPATRICK CHIEF OF NEGLIGENT INFLICTION OF EMOTIONAL
POLICE CITY OF OAKLAND DISTRESS, INTENTIONAL INFLICTION OF
OAKLAND POLICE OFFICERS,

A. MANN #9189, M. LOYOLA #9617 EMOTIONAL DISTRESS, NEGLIGENCE

 

JOHN DOE 1 THROUGH NEGLIGENT HIRING, TRAINING AND
10 INCLUSIVE SUPERVISION, BATTERY, UNLAWFUL
DETENTION
DOES 1-50
Defendants
JURISDICTION

1. This action arises under 42 U.S.C section 1983. Jurisdiction is based on 28.U.S.C.

Sections 1331 and 1343.
INTRADISTRICT ASSIGNMENT

2. The claims alleged herein arose in the City of Oakland, State of California. Therefore
venue and assignment lies in the United States District Court for the Northern District of

California, Oakland Division. 28 U.S.C. section 1391(b)(2).

3. Plaintiff has a legal capacity to sue or be sued and has the standing to bring

within action for violation of his own constitutional rights under 42 U.S.C. SECTION 1983

RT
RNIA

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05357-JD Document1 Filed 08/26/19 Page 2 of 13
-~ om

Plaintiff has been and is permanent resident of Alameda County in the State of California.

PARTIES
4, Plaintiff MITCHELL CHARLES VINCENT, as at all times mentioned herein, sues on

his own behalf, is a resident of Alameda County and has capacity to sue or to be sued.
5. Defendants OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 were
at all times mentioned as police officers for THE CITY OF OAKLAND and are sued herein in

their Individual and official capacities.

6. Defendant CITY OF OAKLAND, is and at all times herein mentioned was a
Municipal Corporation duly organized and existing under the law of the State of California with
the legal capacity to sue and to be sued and liable for this lawsuit because the CITY OF
OAKLAND POLICE DEPARTMENT is legally organized and empowered as final authority for

law enforcement in the CITY OF OAKLAND under the CITY OF OAKLAND CHARTER.

7. Defendant, OAKLAND POLICE DEPARTMENT, is a public agency legally
organized and established with the power of law enforcement public policy or custom final
authority in the CITY OF OAKLAND under the Charter of the CITY OF OAKLAND,
CALIFORNIA GOVERNMENT CODE and the CONSTITUTION OF CALIFORNIA as
interpreted and implemented by Federal and California Case Laws.

8. Defendants Anne Kirkpatrick was at all times the chief of police of the city of
Oakland. And Defendants OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617
AND DOES 1-50 was at all times herein mention police officers for the CITY OF OAKLAND

and are sued herein in their individual and official capacities.

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-CVv-O8357-JD Document 1 Filed 08/261 Page 3 of 13

9. In doing the acts alleged herein, Defendants, and each of them, acted within the course
and scope of their employment for the CITY OF OAKLAND and THE CITY OF OAKLAND
POLICE DEPARTMENT,

10. In doing the acts and/or omissions alleged herein, Defendants, and each of them,
acted under color of authority and /or under color of law.

11. In doing the acts and/or omission alleged herein, Defendants, and each of them, acted
as the agent, servant employee and/or in concert with each of said other Defendants herein.

12. Defendants DOES 1-50, are each responsible in some A. MANNer for the damages
alleged herein. The true names and capacities of Defendants DOES 1-50, are presently unknown
to Plaintiff. Plaintiffs are informed and believe and therefore alleges on information and belief,
that each of them is responsible in some A. MANNer for the damages alleged herein. Plaintiff
therefore sues Defendants DOES 1-50, by such fictitious names and will seek leave to amend
this complaint to add their true names when the same have been ascertained.

13. On or about February 22, 2018, Plaintiff presented a timely claim for damages to the
CITY OF OAKLAND pursuant to the California Tort Claims Act, California Government Code
section 900 et. Seq. on or about April 2, 2018, the CITY OF OAKLAND rejected plaintiff's
claims. This lawsuit is brought within the time allowed by California government Code section
945.6. Therefore, this lawsuit is not affected by the relevant statute of limitations.

COMMON ALLEGATIONS

14. Plaintiff was standing on 85 Ave on August 24, 2017 at 11:30pm when he was
unlawfully detained, unlawfully searched and thrown on the ground, injuring his eye and head,
by DefendantS OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617. Plaintiff
was taken by car and treated at Highland Hospital where he was diagnosed with eye and head

injuries.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

238

 

 

Case 3:19-cv-Q@357-JD Document1 Filed 08/26/72 Page 4 of 13

15. As a result of the OAKLAND POLICE DEPARTMENT POLICE OFFICERS’
wrongful conducts against Plaintiff, Mr. Vincent was forced to seek professional service to put
under control the severe physical and mental anguish he suffers.

16. The acts and omissions of the defendants and each of them were oppressive and
malicious and each of them acted with reckless or callous indifference to the rights of Plaintiff
Mr. Vincent. As a direct and proximate result of defendant’s acts and omissions, Plaintiff
suffered injuries to his reputation, defamation of his character, emotional and mental anguish,
monetary damages and loss of his civil rights guaranteed under the United States and California
State Constitutions.

CLAIMS FOR RELIEF
FIRST CAUSE OF ACTION
(42 U.S.C. SECTION 1983)
(FOR VIOLATION OF PLAINTIFF’S FOURTH and FOURTEENTH AMENDMENT

RIGHTS AND AGAINST CHIEF OF POLICE ANNE KIRKPATRICK, DEFENDANTS OPD
_ OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 And DOES 1-50)

17. Plaintiff alleges and incorporates by reference herein paragraphs | through 15.

18. In doing the acts complained of herein, Defendants, CHIEF OF POLICE ANNE
KIRKPATRICK, OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 And
DOES 1-50 Individually or while acting in concert with another, did act under color of state or
law to deprive Plaintiff as alleged heretofore of certain constitutionally protected rights,
including but not limited to:

(a) the right to privacy and the right to be free from unlawful arrest, search and seizure;

(b) the right not to be deprived of liberty without due process of law;

(c) the right to be free from discrimination based on race or gender; and

(d) the right to equal protection of law;

(e) said rights are substantive guarantee under the Fourth and Fourteenth Amendments of

 
.10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-Cv-Qa357-JD Document 1 Filed 08/26/12 Page 5o0f 13

The United States Constitution.
(f) the right to be free from interferences with the zone of privacy protected by the fourth

and ninth amendments to the United States Constitution.

SECOND CAUSE OF ACTION
(42 U.S.C. Section 1983)
Monell’s Ruling
(against CITY OF OAKLAND, CITY OF OAKLAND POLICE DEPARTMENT, ANNE
KIRKPATRICK CHIEF OF POLICE OF THE OAKLAND POLICE DEPARTMENT
and OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 and DOES 1-50)

19. Plaintiff realleges and incorporates by reference herein paragraphs 1 through 18.

20. As against Defendant CITY OF OAKLAND, and/or OAKLAND POLICE
DEPARTMENT, ANNE KIRKPATRICK CHIEF OF POLICE OF THE OAKLAND POLICE
DEPARTMENT and/or OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617
and/or DOES 1-50 in their individual and official capacities, Plaintiff further alleges that the acts
and/or omissions alleged in the complaint herein are indicative and representative of a repeated
course of conduct by members of the CITY OF OAKLAND POLICE DEPARTMENT
tantamount to a custom, policy or repeated practice of condoning and tacitly encouraging the use
of excessive force and the disregard for constitutional rights of citizens.

21. Plaintiff is further informed and believes and thereon alleges that the acts and/or
omissions alleged herein are the direct and proximate result of the deliberate indifference of
Defendants CITY OF OAKLAND, CITY OF OAKLAND POLICE DEPARTMENT, ANNE
KIRKPATRICK CHIEF OF POLICE OF THE OAKLAND POLICE DEPARTMENT, JOHN

DOE OFFICERS and DOES 1-50 and/or each of them, to repeated acts of Police Officers’

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-Cv-Q9357-JD Document 1 Filed os/26/tg Page 6 of 13

misconduct which were tacitly authorized, encouraged or condoned by the City Of OAKLAND,
CITY OF OAKLAND POLICE DEPARTMENT, ANNE KIRKPATRICK CHIEF OF POLICE
OF THE OAKLAND POLICE DEPARTMENT, OPD OFFICERS A. MANN #9189, OFFICER
M. LOYOLA #9617 and DOES 1-50, and each of them.

22. The injuries to Plaintiff were foreseeable and proximate result of said customs,
policies, patterns and/or practices of Defendants CITY OF OAKLAND, CITY OF OAKLAND
POLICE DEPARTMENT, ANNE KIRKPATRICK CHIEF OF POLICE OF THE OAKLAND
POLICE DEPARTMENT, OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617
and DOES 1-50 and each of them.

23. Plaintiff is further informed and believes and thereon alleges that the injuries and
damages sustained by Plaintiff, as alleged herein were the direct and proximate result of
municipal customs and/or policies of deliberate indifference in the training, supervision and/or
discipline of members of the OAKLAND POLICE DEPARTMENT.

24. Plaintiff is further informed and believes and upon such information and belief
alleges that the damages and injuries suffered by Plaintiff were caused by customs, policies,
patterns or practices of the City of OAKLAND, CITY OF OAKLAND POLICE
DEPARTMENT, ANNE KIRKPATRICK CHIEF OF POLICE OF THE OAKLAND POLICE
DEPARTMENT, OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 and
DOES 1-50, and each of them, of deliberate indifference in training, supervision and/or
discipline of Police Officers and DOES 1-50 and/or each of them.

25. The aforementioned custom, policies or practices of CITY OF OAKLAND, CITY
OF OAKLAND POLICE DEPARTMENT, ANNE KIRKPATRICK CHIEF OF POLICE OF

THE OAKLAND POLICE DEPARTMENT, OPD OFFICERS A. MANN #9189, OFFICER M.

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-Qa357-JD Document 1 Filed o8i26/2 Page 7 of 13

LOYOLA #9617 AND DOES 1-50 and/or each of them, resulted in the deprivation of the
constitutional rights of Plaintiff, including but not limited to, the following:
(a) the right to be free from unlawful search and seizure, and excessive force;
(b) the right to be free from discrimination based on race and/or gender;
and or
(c) the right to equal protection of the law.

26. Said rights are substantive guarantees under the Fourth and Fourteenth Amendments

of United States Constitution.
THIRD CAUSE OF ACTION
(For Violation of 42 U.S.C. section 1981 against ALL DEFENDANTS)

27, Plaintiff realleges and incorporates by reference herein paragraphs 1 through 26.

28. Defendants, in committing the acts described above, engaged in racially
discriminatory misuse of government power.

29. The above described acts of defendants, and each of them, further deprived Plaintiff
of the right protected pursuant to 42 U.S.C. section 1981, to the full and equal benefit of all laws
and proceedings for the security of persons and property as is enjoyed by citizens of the United
States, and to subjected to like punishment, pains, penalties, taxes, licenses, and exaction of
every kind, and to no other; and

30. The conduct of defendants, and each of them was committed with the intent to
deprive Plaintiff of the above-described rights.

31. As a result of the violation of plaintiff's constitutional rights as alleged herein,
Plaintiff suffered injuries and damages, including but not limited to pain and suffering; emotional
distress; loss of enjoyment of life; special damages, including but not limited to future income.

WHEREFORE Plaintiff prays as hereinafter set forth.

FOURTH CAUSE OF ACTION

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-Q9357-JD Document 1 Filed osl26/12 Page 8 of 13

Battery by Police Officers
(against ALL DEFENDANTS)

32. Plaintiff realleges and incorporates by reference herein paragraphs 1 through 31.

33. In doing the acts complained of herein, Defendant OPD OFFICERS A. MANN
#9189, OFFICER M. LOYOLA #9617 intentionally committed harmful and offensive contact to
Plaintiff's person.

34. As aresult of the Defendants’ harmful and offensive contact committed with malice
to Plaintiff's person, Plaintiff suffered serious personal injuries and damages. Defendants OPD
OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 harmful and offensive act were
the direct and proximate cause of Plaintiff's personal injuries and damages.

WHEREFORE Plaintiff prays as hereinafter set forth.

FIFTH CAUSE OF ACTION
(Violation of Unruh Civil rights Act.

California Civil Code section 51.7)
(against ALL DEFENDANTS)

35. Plaintiff realleges and incorporates by reference herein paragraphs 1-34.

36. Defendants OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 who
unlawfully detained and battered Plaintiff MITCHELL CHARLES VINCENT, in committing
the acts described above, engaged in the racially-motivated misuse of government power.

37. THE ABOVE DESCRIBED ACTS OF Defendants, and each of them, further
deprived Plaintiff of the right protected pursuant to Unruh act, Californian civil code section 51.7
which state:

All persons within the jurisdiction of this /state have the right to be free from any

violence, or intimidation by threat of violence, committed against their persons, or

Property because of their race, color, religion, ancestry, national origin, political

affiliation, sex sexual orientation, age, disability, or position in a labor dispute or because

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-Ccv-Q8357-JD Document 1 Filed 08/26 Page 9 of 13

another person perceives them to be one or more of those characteristics. The

identification in this subdivision of particular bases of discrimination is illustrative rather

than restrictive. California Civil Code Section 51.7.

38. The conduct of Defendants, and each of them was committed with the intent to
deprive plaintiff of the above-described rights. As a direct and proximate result, Plaintiff
suffered serious damages to his reputation and material damages’

WHEREFORE Plaintiff prays as hereinafter set forth.

SIXTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress:

against ALL DEFENDANTS)

39, Plaintiff realleges and incorporates by reference herein paragraphs 1 through 38.

40. The conduct OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617
who detained and battered and intentional committed harmful and offensive contact to Plaintiffs
person, was outrageous and beyond the scope of conduct which should be tolerated by citizens in
a free and democratic society. The OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA
#9617 committed the outrageous acts aforementioned with the intent to inflict severe mental and
emotional distress upon Plaintiff.

41. AS A PROXIMATE RESULT OF Defendants’ willful, intentional and malicious
conduct, Plaintiff was seriously injured in his health, strength, and activity, sustaining injury to
his body and shock and injury to his nervous system and person all of which injuries have caused
and continue to cause Plaintiff great mental physical and nervous pain and suffering.

42, As a proximate result of defendant’s willful, intentional and malicious conduct
plaintiff suffered severe and extreme mental and emotional distress. Therefore, Plaintiff is

entitled to an award of general and punitive damages.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05357-JD Documenti Filed 08/26/19 Page 10 of 13
ja am 9

WHEREFORE Plaintiff is entitled to an awards as hereinafter set forth.
SEVENTH CAUSE OF ACTION
(Negligent Infliction of Emotional Distress)
(Against All Defendants)

43. Plaintiff realleges and incorporates by reference herein paragraphs | through 42)

44. Atall times herein mentioned, Defendants were subject to a dute of care, to avoid
causing unnecessary infliction emotional distress to citizens in the exercise of the Police
functions. The conduct of Defendants as set forth herein, did not comply with the standard of
care to exercise by reasonable crime investigating officers.

45. Asa direct proximate and foreseeable resulted of intentional or negligent acts of
Defendants, Plaintiff suffered humiliation, mental anguish, end emotional and physical distress
and continues to suffer extreme emotional and physical distress, all to his general and special
damages in an amount to be proven.

WHEREFORE Plaintiff prays as hereinafter set forth.

EIGHTH CAUSE OF ACTION
(Negligence)
(against ALL DEFENDANTS)

46. Plaintiff realleges and incorporates by reference herein paragraphs 1 through 45.

47.. All times herein mentioned, Defendants CHIEF OF POLICE ANNE
KIRKPATRICK, OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617 were
subject to a duty of care to avoid causing unnecessary harm and risk to citizens in the exercise of
the police function. The conduct of Defendants, as set forth herein, did not comply with the
standard of care to be exercised by a reasonable crime instigating officers, thereby proximately

causing Plaintiff s to suffer battery, unlawful detention an infliction of emotional distress,

trespass to personal property and civil rights violations.

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-Cv-Q3357-JD Document 1 Filed 08/26/42 Page 11 of 13

48. At all times herein mentioned Defendants CHIEF OF POLICE ANNE
KIRKPATRICK, OPD OFFICERS A. MANN #9189, OFFICER M. LOYOLA #9617
individually and or acting in concert with one another negligently committed an outrageous act
against Plaintiff which is not tolerated by this civilized society.

NINTH CAUSE OF ACTION
(Negligent Hiring, Training and Supervision)
(Against City of Oakland, Anne Kirkpatrick Chief of Police City of Oakland and Oakland
Police Department)

49, Plaintiff realleges and incorporates by reference herein paragraphs | through 48.

50. All Named Defendants owe a duty of care to its residents, including Plaintiff, to hire,
train, supervise and control its police officers through the city of Oakland Police Department and
its Chief, including the high ranking police officers, to maintain peace, security and order within
the City of Oakland.

51. All Defendants negligently breached its duty of care to hire, train, supervise and
control its Police Officers when its Police Officers, including OPD OFFICERS A. MANN
#9189, OFFICER M. LOYOLA #9617, without warrant illegally searched and detained
Plaintiff's person and disturbed Plaintiffs peace and security without probable caused

52. Asa direct, proximate and foreseeable result of the carelessness and negligence of
Defendants CITY OF OAKLAND AND CIT OF OAKLANCD POLICE DEPARTMENT and
each of them, in the hiring, training and supervision of Defendants OPD OFFICERS A. MANN
#9189, OFFICER M. LOYOLA #9617, Plaintiff MITCHELL CHARLES VINCENT suffered
multiple injures to head and eye. Plaintiff di suffer severe personal injuries; was injured in
health, strength and activity, was made sick, sore, lame and disable, and suffered other injuries to

his body and shock and injury to his nervous system. The exact nature and extent of are

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-Qa357-JD Document 1 Filed 08/26 Page 12 of 13

unknown to Plaintiff at this time, Plaintiff prays leave to amend and insert the same herein when
fully ascertained.

53. By reason of the acts and omissions of Defendants, Plaintiff has incurred and will in
the future incur expenses for medical care and treatment in an amount which he does not know at
this time and prays leave to amend and insert the same herein when fully ascertained.

54, Prior to the incident that gave rise to this action, Plaintiff was gainfully seeking
employment and that by reason of the carelessness and negligence of Defendants, Plaintiff has
been and will be unable to follow his usual occupation resulting in financial loss to Plaintiff
which he does not know at this time and prays leave to amend and insert the same herein when
fully ascertained.

55. By reason of the acts and omissions of Defendants, Plaintiff also sustained general
damages in an amount within the unlimited jurisdiction of this United States District Court for
the Northern District of California

WHEREFORE Plaintiff prays as hereinafter set forth.

STATEMENT OF DAMAGES

56. Plaintiff realleges and incorporates by reference herein paragraphs 1 through 55.

57. As aresult of the acts and/or omissions of Defendants, and each of them, as alleged
herein, Plaintiff is entitled to recover for the damages and injuries, including, but not limited to:

(a) General damages, including, but not limited to damages for pain;

(b) Special Damages, including, but not limited to damages for future income, loss of
wages and medical expenses;

58. The acts and/or omission of Defendants OPD OFFICERS A. MANN #9189,
OFFICER M. LOYOLA #9617 each of them were intentional, malicious, oppressive and/or done

with a conscious or reckless disregard for the rights of the Plaintiff. Accordingly, Plaintiff prays

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-Qa357-JD Document 1 Filed 08/26 Page 13 of 13

for an award of punitive and exemplary damages in amounts to be Determined according to
proof.

59. Plaintiff will also be entitled to an award of attorneys’ fees and cost pursuant to
statute(s) in the event that he is the prevailing party in this action under 42 U.S.C Section 1983
and 1988 and /or under other statutes and/or laws.

JURY TRIAL DEMANDED
60 ° . Plaintiff hereby demands a jury trial.
PRAYER
WHEREFORE, Plaintiff prays of judgment against Defendants, and each of them as follow:
1. General damages to determined according to proof;
2. Special damage, including, but not limited to past, present and/or
future wages loss, income and medical expenses;

3. Attorneys’ fees pursuant to statues;

4. Costs of suit;

5. Punitive and exemplary damages in amounts to be determined

according to proof as to defendants OPD OFFICERS A. MANN #9189, OFFICER M.
LOYOLA #9617;
6. For prejudgment interest as permitted by law;
7. For such other and further relief as the Court may deem just and

proper.

TV _C Mb stead —

MITCHELL CHARLES VINCENT

13

 
